internal_revenue_service number release date index number ----------------- ---------------------------- -------------------------------------- in re ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ -------- telephone number -------------------- refer reply to cc psi b04 plr-151724-07 date date legend legend husband wife account account brokerage firm brokerage firm wife’s account wife’s account trust state law date date date date date a dear ------------- ------------------- ----------------- ---------------------------------------------- ------------------------------- ------------------- ------- ---------------------------------------------- ------------------------------- ------------------------------------------------------- ----------------------------------- ------------------- ----------------------- ------------------- ------------------------- ---------------------- ------------ this letter is in response to a letter dated date and subsequent correspondence from your authorized representatives requesting rulings under ' of the internal_revenue_code the facts submitted and the representations made are as follows husband and wife opened two brokerage accounts account with brokerage firm and account with brokerage firm husband died on date account plr-151724-07 account was held in the name of husband and wife as joint_tenants with right_of_survivorship husband was the sole contributor to account during his lifetime husband had the right to unilaterally withdraw all the funds in the account pursuant to the account agreement as of husband’s date of death on date the account consisted of publicly traded stock bonds and other_securities and a money market account shortly after husband’s death brokerage firm informed wife that account had to be closed as a result of husband’s death at the direction of brokerage firm a new account wife’s account was established at brokerage firm for wife on or around date account 1’s assets were transferred to wife’s account between date and date wife received distributions from account by check wife deposited the checks received in a money market account money market account that had previously been held by husband and wife as joint_tenants with right_of_survivorship at an entity other than brokerage firm or brokerage firm after date and until wife met with her attorneys regarding husband’s estate on date wife received distributions from wife’s account by check which she deposited in money market account the distribution total equaled dollar_figurea subsequent to date wife did not direct the sale or purchase of any securities in wife’s account on date wife was appointed personal representative of husband’s estate just prior to date wife opened a bank account in the name of husband’s estate estate’s bank account at an entity other than brokerage firm or brokerage firm shortly after date wife opened an account with brokerage firm for husband’s estate estate’s account brokerage firm transferred the assets that were transferred from account to wife’s account into estate’s account wife transferred to estate’s bank account an amount of cash equal to dollar_figurea representing the distributions she received from account and wife’s account it has been represented that wife will transfer to wife’s account from estate’s bank account dollar_figurea and from estate’s account the income earned on dollar_figurea since husband’s death calculated pursuant to ' c account account was held in the name of husband and wife as joint_tenants with right_of_survivorship husband and wife contributed equal amounts to account prior to husband’s death each spouse had the right to unilaterally withdraw his or her contributions from account at any time prior to his or her death in accordance with the account agreement as of husband’s date of death on date account consisted of publicly traded stock bonds and other_securities and a money market account shortly after husband’s death brokerage firm informed wife that account had to be closed due to husband’s death at the direction of brokerage firm on date wife transferred the plr-151724-07 assets from account into an account wife had established at brokerage firm prior to husband’s death wife’s account after date but prior to date a municipal_bond was redeemed by the bond’s issuer a security was redeemed by the security’s issuer and new securities were purchased with the proceeds from the redeemed bond the redeemed security and cash previously held in account wife’s financial advisor at brokerage firm initiated and solicited the purchase of the new securities wife approved the purchase of the new securities shortly after date wife established an account for decedent’s estate estate account at brokerage firm brokerage firm transferred to estate account assets equal to one-half of the value of the assets originally held in account as of date valued as of the transfer date plus cash equal to one-half of the interest and dividends earned on the assets originally held in account from date through the date of transfer an equal amount of assets and income attributable to account was retained in wife’s account it has been represented that the new securities the purchase of which wife authorized will be allocated one-half to estate account and one-half to wife’s account it has been further represented that husband’s one-half interest in the new securities and the income earned on this one-half interest since husband’s death calculated pursuant to ' c will be transferred from estate account to wife’s account proposed disclaimers wife proposes to disclaim the assets in account and the income earned on those assets since husband’s death minus dollar_figurea and income earned on dollar_figurea since husband’s death calculated pursuant to ' c wife proposes to disclaim husband’s one-half of the assets in account and the income earned on those assets since husband’s death minus husband’s one-half interest in the new securities and the income earned on this one-half interest since husband’s death calculated pursuant to ' c as a result of the proposed disclaimers pursuant to state law wife will be treated as having predeceased husband with respect to the disclaimed property and the disclaimed property will be distributed to husband’s estate pursuant to husband’s will the residuary of husband’s estate will be distributed to trust a revocable_trust that became irrevocable at husband’s death article v paragraph c of trust provides for the creation of a marital trust and a family_trust wife has a testamentary nongeneral_power_of_appointment over the marital trust and the family_trust wife proposes to disclaim her testamentary nongeneral_power_of_appointment over these trusts wife is requesting three rulings the proposed disclaimer of wife’s testamentary nongeneral_power_of_appointment over the marital trust and the family_trust will be a qualified_disclaimer under ' the proposed disclaimer of the assets originally held in account and the income earned on those assets since husband’s death minus dollar_figurea and income earned on dollar_figurea since husband’s death calculated pursuant to plr-151724-07 ' c will be a qualified_disclaimer under ' and the proposed disclaimer of husband’s one-half interest in the assets originally held in account and the income earned on those assets since husband’s death minus husband’s one-half interest in the value of the new securities and the income earned on this one-half interest since husband’s death calculated pursuant to ' c will be a qualified_disclaimer under ' law and analysis sec_2046 provides that disclaimers of property interests passing upon death are treated as provided under ' sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the disclaimed interest is treated as if it had never been transferred to the person making the qualified_disclaimer for purposes of the federal estate gift and generation-skipping_transfer_tax provisions under ' b the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if -- the refusal is in writing the writing is received by the transferor of the interest or his legal_representative no later than nine months after the date on which the transfer creating the interest in the person making the disclaimer is made or the date on which the person making the disclaimer attains age the person making the disclaimer has not accepted the interest or any of its benefits and as a result of the refusal the interest passes without any direction on the part of the person making the disclaimer and passes either to the decedent's spouse or to a person other than the person making the disclaimer sec_25_2518-2 of the gift_tax regulations provides that in the case of a transfer to a joint bank brokerage or other investment account eg an account held at a mutual_fund if a transferor may unilaterally regain the transferor's own contributions to the account without the consent of the other cotenant such that the transfer is not a completed_gift under ' h the transfer creating the survivor's interest in the decedent's share of the account occurs on the death of the deceased cotenant accordingly if a surviving joint tenant desires to make a qualified_disclaimer with respect to funds contributed by a deceased cotenant the disclaimer must be made within nine months of the cotenant's death the surviving joint tenant may not disclaim any portion of the joint account attributable to consideration furnished by that surviving joint tenant in example of ' c on date a opens a bank account that is held jointly with b a's spouse and transfers dollar_figure of a's money to the account a and b are united_states citizens a can regain the entire account without b's consent such that the transfer is not a completed_gift under sec_25_2511-1 a dies on plr-151724-07 date and b disclaims the entire amount in the bank account on date assuming that the remaining requirements of ' b are satisfied b made a qualified_disclaimer under ' a because the disclaimer was made within nine months after a's death at which time b had succeeded to full dominion and control_over the account under state law b is treated as predeceasing a with respect to the disclaimed interest the disclaimed account balance passes through a's probate_estate and is no longer joint property includible in a's gross_estate under ' the entire account is instead includible in a's gross_estate under ' the result would be the same if a and b were not married in example of ' c the facts are the same as example except that b rather than a dies on date a may not make a qualified_disclaimer with respect to any of the funds in the bank account because a furnished the funds for the entire account and a did not relinquish dominion and control_over the funds sec_25_2518-2 provides in relevant part that a qualified_disclaimer cannot be made with respect to an interest in property if the disclaimant has accepted the interest or any of its benefits expressly or impliedly prior to making the disclaimer acceptance is manifested by an affirmative act which is consistent with ownership of the interest in property acts indicative of acceptance include using the property or the interest in property accepting dividends interest or rents from the property and directing others to act with respect to the property or interest in property however merely taking delivery of an instrument of title without more does not constitute acceptance moreover a disclaimant is not considered to have accepted property merely because under applicable local law title to the property vests immediately in the disclaimant upon the death of a decedent the acceptance of one interest in property will not by itself constitute an acceptance of any other separate interests created by the transferor and held by the disclaimant in the same property sec_25_2518-2 provides that if a beneficiary who disclaims an interest in property is also a fiduciary actions taken by such person in the exercise of fiduciary powers to preserve or maintain the disclaimed property shall not be treated as an acceptance of such property or any of its benefits under this rule for example an executor who is also a beneficiary may direct the harvesting of a crop or the general maintenance of a home a fiduciary however cannot retain a wholly discretionary power to direct the enjoyment of the disclaimed interest for example a fiduciary's disclaimer of a beneficial_interest does not meet the requirements of a qualified_disclaimer if the fiduciary exercised or retains a discretionary power to allocate enjoyment of that interest among members of a designated class sec_25_2518-2 provides that a disclaimer is not a qualified_disclaimer unless the disclaimed interest passes without any direction on the part of the disclaimant to a person other than the disclaimant except as ' e the requirements of a qualified_disclaimer under ' are not satisfied if -- i the disclaimant either alone or plr-151724-07 in conjunction with another directs the redistribution or transfer of the property or interest in property to another person or has the power to direct the redistribution or transfer of the property or interest in property to another person unless such power is limited by an ascertainable_standard or ii the disclaimed property or interest in property passes to or for the benefit of the disclaimant as a result of the disclaimer except as provided in ' e if a power_of_appointment is disclaimed the requirements of ' e are satisfied so long as there is no direction on the part of the disclaimant with respect to the transfer of the interest subject_to the power or with respect to the transfer of the power to another person a person may make a qualified_disclaimer of a beneficial_interest in property even if after such disclaimer the disclaimant has a fiduciary power to distribute to designated beneficiaries but only if the power is subject_to an ascertainable_standard under ' e a disclaimer made by a decedent's surviving_spouse with respect to property transferred by the decedent may be a qualified_disclaimer if the interest passes as a result of the disclaimer without direction on the part of the surviving_spouse either to the surviving_spouse or to another person if the surviving_spouse however retains the right to direct the beneficial_enjoyment of the disclaimed property in a transfer that is not subject_to federal estate and gift_tax whether as a trustee or otherwise such spouse will be treated as directing the beneficial_enjoyment of the disclaimed property unless such power is limited by an ascertainable_standard in example of ' e b died testate on date b's will established both a marital trust and a nonmarital trust the decedent's surviving_spouse a is an income_beneficiary of the marital trust and has a testamentary general_power_of_appointment over its assets a is also an income_beneficiary of the nonmarital trust but has no power to appoint or invade the corpus the provisions of the will specify that any portion of the marital trust disclaimed is to be added to the nonmarital trust a disclaimed percent of the marital trust pursuant to the will this portion of the marital trust property was transferred to the nonmarital trust without any direction on the part of a this disclaimer by a satisfies ' b in example of ' e assume the same facts as in example except that a the surviving_spouse has both an income_interest in the nonmarital trust and a testamentary nongeneral power to appoint among designated beneficiaries this power is not limited by an ascertainable_standard the requirements of ' b are not satisfied unless a also disclaims the nongeneral power to appoint the portion of the trust corpus that is attributable to the property that passed to the nonmarital trust as a result of a's disclaimer assuming that the fair_market_value of the disclaimed property on the date of the disclaimer is dollar_figure and that the fair_market_value of the nonmarital trust including the disclaimed property immediately after the disclaimer is dollar_figure a must disclaim the power to appoint one-third of the nonmarital trust's corpus the result is the same regardless of whether the nongeneral power is testamentary or inter_vivos plr-151724-07 under ' a i the disclaimer of all or an undivided portion of any separate interest in property may be a qualified_disclaimer even if the disclaimant has another interest in the same property in general each interest in property that is separately created by the transferor is treated as a separate interest sec_25_2518-3 provides that a disclaimant shall be treated as making a qualified_disclaimer of a separate interest in property if the disclaimer relates to severable property and the disclaimant makes a disclaimer which would be a qualified_disclaimer if such property were the only property in which the disclaimant had an interest severable property is property which can be divided into separate parts each of which after severance maintains a complete and independent existence for example a legatee of shares of corporate stock may accept some shares of the stock and make a qualified_disclaimer of the remaining shares sec_25_2518-3 provides that a power_of_appointment with respect to property is treated as a separate interest in such property and such power_of_appointment with respect to all or an undivided portion of such property may be disclaimed independently from any other interests separately created by the transferor in the property if the requirements of ' b are met see example of ' d further a disclaimer of a power_of_appointment with respect to property is a qualified_disclaimer only if any right to direct the beneficial_enjoyment of the property which is retained by the disclaimant is limited by an ascertainable_standard see example of ' d sec_25_2518-3 provides that a disclaimer of a specific pecuniary amount out of a pecuniary or nonpecuniary bequest or gift which satisfies the other requirements of a qualified_disclaimer under ' b and the corresponding regulations is a qualified_disclaimer provided that no income or other benefit of the disclaimed amount inures to the benefit of the disclaimant either prior to or subsequent to the disclaimer thus following the disclaimer of a specific pecuniary amount from a bequest or gift the amount disclaimed and any income attributable to such amount must be segregated from the portion of the gift or bequest that was not disclaimed such a segregation of assets making up the disclaimer of a pecuniary amount must be made on the basis of the fair_market_value of the assets on the date of the disclaimer or on a basis that is fairly representative of value changes that may have occurred between the date of transfer and the date of the disclaimer a pecuniary amount distributed to the disclaimant from the bequest or gift prior to the disclaimer shall be treated as a distribution of corpus from the bequest or gift however the acceptance of a distribution from the gift or bequest shall also be considered to be an acceptance of a proportionate amount of income earned by the bequest or gift the proportionate share of income considered to be accepted by the disclaimant shall be determined at the time of the disclaimer according to the following formula total amount of distributions received by the disclaimant out of the gift or bequest divided by the total value_of_the_gift or bequest plr-151724-07 on the date of transfer times the total amount of income earned by the gift or bequest between date of transfer and date of disclaimer in example of ' d a a resident of state q died on date a's will included specific bequests of shares of stock in x corporation shares of stock in y corporation shares of stock in z corporation personal effects consisting of paintings home furnishings jewelry and silver and a acre farm consisting of a residence various outbuildings and head of cattle the laws of state q provide that a disclaimed interest passes in the same manner as if the disclaiming beneficiary had died immediately before the testator's death pursuant to a's will b was to receive both the personal effects and the farm c was to receive all the shares of stock in corporation x and y and d was to receive all the shares of stock in corporation z b disclaimed two of the paintings and all the jewelry c disclaimed shares of y corporation stock and d disclaimed shares of z corporation stock if the remaining requirements of ' b and the corresponding regulations are met each of these disclaimers is a qualified_disclaimer for purposes of ' a in example of ' d d bequeaths his brokerage account to e the account consists of stocks and bonds and a cash amount earning interest the total value of the cash and assets in the account on the date of d's death is dollar_figure four months after d's death e makes a withdrawal of cash from the account for personal_use amounting to dollar_figure eight months after d's death e disclaims dollar_figure of the account without specifying any particular assets or cash the cumulative fair_market_value of the stocks and bonds in the account on the date of the disclaimer is equal to the value of such stocks and bonds on the date of d's death the income earned by the account between the date of d's death and the date of e's disclaimer was dollar_figure the amount of income earned by the account that e accepted by withdrawing dollar_figure from the account prior to the disclaimer is determined by applying the formula set forth in sec_25_2518-3 as follows dollar_figure divided by dollar_figure times dollar_figure equals dollar_figure e is considered to have accepted dollar_figure of the income earned by the account if i the dollar_figure disclaimed by e and the dollar_figure of income earned prior to the disclaimer which is attributable to that amount are segregated from the dollar_figure of income e is considered to have accepted ii e does not accept any benefits of the dollar_figure so segregated and iii the other requirements of ' b are met then e's disclaimer of dollar_figure from the account is a qualified_disclaimer in example of ' d a bequeathed his residuary_estate to b the residuary_estate had a value of dollar_figure million on the date of a's death six months later b disclaimed dollar_figure out of this bequest b received distributions of all the income from the entire estate during the period of administration when the estate was distributed b received the entire residuary_estate except for dollar_figure in cash b did not make a qualified_disclaimer since he accepted the benefits of the dollar_figure during the period of estate administration plr-151724-07 in example19 of ' d assume the same facts as in example except that no income was paid to b and the value of the residuary_estate on the date of the disclaimer including interest earned from date of death was dollar_figure million in addition as soon as b's disclaimer was made the executor of a's estate set_aside assets worth dollar_figure dollar_figure divided by dollar_figure times dollar_figure and the interest earned after the disclaimer on that amount in a separate fund so that none of the income was paid to b b's disclaimer is a qualified_disclaimer under ' a state law provides that any individual to whom property or an interest therein is donatively transferred by any means including a transfer resulting from another disclaimer may disclaim all or any portion of the transfer unless the terms of the transfer otherwise provide the disclaimer shall cause the terms of the transfer to be applied to the disclaimed transfer and to any future interests taking effect thereafter as if the disclaimant had died immediately before the transfer the presumption of a disclaimant's death does not prevent recognition of the disclaimant's later born children and their issue assuming they have rights after all proper acceleration has taken place nor does it prevent recognition of future and other interests of the disclaimant which are not disclaimed for all purposes the disclaimed interest is deemed to have passed directly from the transferor to the ultimate taker or takers and is not subject_to the claim of any creditor of the disclaimant a disclaimed portion of a transfer passes to the same ultimate taker or takers and in the same proportions as in the case of a disclaimer of all of the transfer ruling wife proposes to disclaim her testamentary nongeneral_power_of_appointment over the marital trust and the family_trust based upon the facts submitted and the representations made wife’s proposed disclaimer of these testamentary nongeneral powers of appointment will be a qualified_disclaimer provided the requirements of ' b are satisfied see ' a iii ruling it has been represented that husband was the sole contributor to account husband could unilaterally withdraw his contributions from account at any time prior to his death thus husband’s contributions to the account were incomplete gifts until husband’s death consequently under ' c iii the transfer creating wife's survivorship interest in all of the assets in account occurred at husband’s death under ' wife has nine months after his death to disclaim any part of her survivorship interest in the account see also ' c example sec_12 and within nine months after husband’s death wife proposes to execute a written disclaimer in which wife will disclaim her survivorship interest in account and the income earned on these assets since husband’s death minus dollar_figurea and the income plr-151724-07 earned on dollar_figurea since husband’s death calculated pursuant to ' c as a result of wife’s disclaimer pursuant to state law wife is treated as predeceasing husband with respect to the disclaimed assets which consequently are treated as passing to husband’s estate after the disclaimer pursuant to the terms of husband’s will and trust the disclaimed assets and the earnings on those assets since husband’s death will be distributed to the marital trust and or the family_trust wife proposes to disclaim her testamentary nongeneral_power_of_appointment over the marital trust and the family_trust see ruling it has been represented that dollar_figurea and the income earned on dollar_figurea since husband's death calculated pursuant to ' c will be segregated from the disclaimed property and held in wife's account after husband's death acting at brokerage firm 1’s direction account was closed and wife transferred the assets in account to wife’s account an account established in her name this action did not result in wife’s acceptance of account 1’s assets because under ' d the mere transfer of title to the assets in account is not treated as wife’s acceptance of account 1’s assets or as benefiting wife for purposes of ' b within the meaning of ' d however wife accepted distributions from the assets originally held in account equal to dollar_figurea nevertheless since dollar_figurea is a severable asset pursuant to ' c wife can make a pecuniary disclaimer of the assets originally held in account and the income earned on these assets since husband’s death minus dollar_figurea and the income earned on dollar_figurea since husband’s death calculated pursuant to ' c see ' d example accordingly based upon the facts submitted and the representations made wife’s proposed disclaimer of the assets originally held in account and the income earned on these assets since husband’s death minus dollar_figurea and the income earned on dollar_figurea since husband’s death calculated pursuant to ' c will be a qualified_disclaimer provided both the requirements of ' b are satisfied and wife’s disclaimer of her testamentary nongeneral_power_of_appointment over the marital trust and the family_trust is a qualified_disclaimer under ' see ' e and ' e example ruing husband and wife each contributed to account prior to husband’s death therefore each spouse could unilaterally withdraw his or her contributions from account at any time prior to his or her death thus each spouse's contributions to the account were incomplete gifts until husband's death consequently under ' c iii the transfer creating wife's survivorship interest in husband's share of account occurred at husband’s death under ' wife has nine months after his death to disclaim any part of her survivorship interest in his share of the account plr-151724-07 within nine months after husband’s death wife proposes to execute a written disclaimer in which wife will disclaim husband’s one-half interest in the assets originally held in account and the income earned on these assets since husband’s death minus husband’s one-half interest in the new securities the purchase of which wife authorized after husband’s death and the income earned on this one-half interest since husband’s death calculated pursuant to ' c as a result of wife’s disclaimer pursuant to state law wife is treated as predeceasing husband with respect to the disclaimed assets which consequently are treated as passing to husband’s estate after the disclaimer the disclaimed assets and the income earned on those assets since husband’s death will be distributed to husband’s estate pursuant to the terms of husband’s will and trust the disclaimed assets and the income earned on those assets since husband’s death will be distributed to the marital trust and or the family_trust wife proposes to disclaim her testamentary nongeneral_power_of_appointment over the marital trust and the family_trust see ruling it has been represented that wife’s one-half interest in the assets originally held in account and the income earned on those assets since husband’s death and husband’s one- half interest in the new securities the purchase of which wife authorized after husband’s death and the income earned on this one-half interest since husband's death calculated pursuant to ' c will be segregated from the disclaimed property and held in wife's account after husband's death at brokerage firm 2’s direction wife transferred the assets in account into wife’s account an account previously established at brokerage firm in wife’s name this action did not result in wife’s acceptance of husband's one-half interest in account because under ' d the mere transfer of account 2’s assets to an account held in her name is not treated as wife’s acceptance of husband's one-half interest in account or as benefiting wife for purposes of ' b within the meaning of ' d however wife accepted the proceeds of the redeemed bond and securities and the cash by authorizing the reinvestment of these assets in the new securities since husband and wife each owned a one-half interest in the assets originally held in account the new securities are allocated one-half to husband’s interest in this account and one-half to wife’s interest in this account because wife accepted husband’s one-half interest in the new securities within the meaning of ' d wife cannot disclaim husband’s one-half interest in the new securities nevertheless under ' c since the new securities are severable assets pursuant to ' c wife can make a pecuniary disclaimer of husband’s one-half interest in the assets originally held in account and the income earned on these assets since husband’s death minus husband’s one-half interest in the new securities and the income earned on this one-half interest since husband’s death calculated pursuant to ' c see ' a ii plr-151724-07 accordingly based upon the facts submitted and the representations made wife’s proposed disclaimer of husband’s one-half interest in the assets originally held in account and the income earned on these assets since husband’s death minus husband’s one-half interest in the new securities and the income earned on this one- half interest since husband’s death calculated pursuant to ' c will be a qualified_disclaimer provided both that the requirements of ' b are satisfied and wife’s disclaimer of her testamentary nongeneral_power_of_appointment over the marital trust and the family_trust is a qualified_disclaimer under ' see ' e and ' e example except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lorraine e gardner lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for ' purposes
